Citation Nr: 1828620	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether it was proper to reduce the Veteran's back disorder rating from 40 percent to 20 percent for the period from October 13, 2011 to May 25, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from February 1980 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran originally filed an increased rating claim for his back disorder in October 2011.  In a May 2013 rating decision, the RO reduced the Veteran's back rating, which was previously rated at 40 percent, to 20 percent.  In his April 2014 notice of disagreement (NOD), the Veteran indicated that he was only appealing the decision to reduce his back disorder rating to 20 percent.  Further, to the extent the September 2014 statement of the case (SOC) and VA Form-8 reflect that the Veteran's increased rating claim for a back disorder is on appeal, the Veteran specifically requested a 40 percent rating for his back disorder in his NOD and September 2015 correspondence.  As such, given that the Board is restoring the Veteran's 40 percent rating for a back disorder, effective October 13, 2011, the Board finds that this is a full grant of the benefit sought on appeal, and his increased rating claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO granted service connection for a back disorder and assigned an initial 40 percent rating, effective March 1, 2000, under the criteria then in effect for rating back disorders. 

2.  In a May 2013 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected back disorder to 20 percent, and assigned two separate 10 percent ratings for radiculopathy, all effective October 13, 2011, under the new and current criteria. 





CONCLUSION OF LAW

The May 2013 rating decision reducing the Veteran's rating for his service-connected back disorder from 40 percent to 20 percent, without compliance with the requirements set forth in 38 U.S.C. § 1155 (2012), renders the reduction void ab initio.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2011, the Veteran filed an increased rating claim for his service-connected back disorder, which was assigned a 40 percent rating at the time of his claim.  In May 2013, the RO subsequently reduced to his assigned rating to 20 percent, effective October 13, 2011.  The Veteran asserts that this reduction was not proper.  

The applicable laws state that a regulatory readjustment in the rating schedule shall not cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C. § 1155.  Further, the circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Additionally, any reduction in a rating based upon the application of the new or revised criteria is expressly prohibited.  See Id.; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings permitted a Veteran to retain his previously determined disability rating).  

In this case, the Board observes that the Veteran underwent a VA back examination in November 2011.  The examination showed the Veteran had forward flexion to 60 degrees without evidence of ankylosis.  There was also evidence of mild radiculopathy.  Based on this medical evidence, the RO subsequently reduced his disability rating to 20 percent, effective October 13, 2011.  He was also granted two separate 10 percent ratings for lower extremity radiculopathy as secondary to his back disorder.  Importantly, the RO specifically addressed and discussed the evaluation of the Veteran's back disorder under the new and revised criteria of DC 5237 that became effective September 26, 2003.  

Therefore, the RO's application of new criteria to reduce the Veteran's evaluation from 40 percent disabling to 20 percent disabling, using the new criteria set forth in DC 5237, is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992).  The RO improperly reduced the evaluation based on the new regulations for rating a back disorder instead of the regulations in effect at the time of previously determined disability evaluation (similar to the RO's actions in Fugere).  Moreover, the RO failed to discuss or address whether there was improvement with the Veteran's back disability.  Therefore, the Board finds that the reduction in this case is void ab initio.  

In arriving at this conclusion, the Board observes that the RO indicated that the Veteran's 40 percent rating was not actually being reduced as he was also assigned two separate 10 percent ratings for lower extremity radiculopathy - which combines to 40 percent.  Nevertheless, the Board finds that the prior rating criteria for the Veteran's back disorder (under DC 5295) do not include radiculopathy (or related symptoms) as a rating factor.  Therefore, in order to properly reduce the Veteran's rating, the RO is required to demonstrate actual improvement with respect to the rating factors that were applicable under DC 5295 at the time of his initial rating.  

Accordingly, the 40 percent rating is restored effective, October 13, 2011, the date of the reduction,

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

The reduction in the disability rating for a back disorder from 40 percent to 20 percent was not proper, and is void ab initio.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


